*563MEMORANDUM**
California state prisoner Kenneth Allen Neighbors appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action alleging defendants violated his due process rights in the course of disciplinary proceedings. We have jurisdiction under 28 U.S.C. § 1291. We review de novo dismissals under 28 U.S.C. § 1915A for failure to state a claim, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court did not err in dismissing Neighbors’ action, because Neighbors failed to allege that the hearing in which he was found guilty of a prison rules violation deprived him of a state-created liberty interest, see Toussaint v. McCarthy, 801 F.2d 1080, 1094-95 (9th Cir.1986) (there is no protected liberty interest in a prison job), or “impose[d] some ‘atypical and significant hardship on [Neighbors] in relation to the ordinary incidents of prison life,’ ” see Ramirez v. Galaza, 334 F.3d 850, 861 (9th Cir.2003).
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.